Citation Nr: 9931444	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the claim of service connection for PTSD.  A notice of 
disagreement was received in March 1995.  A statement of the 
case was issued in July 1995.  In October 1995, VA received 
the veteran's substantive appeal, including his request for a 
personal hearing before a member of the Board at the RO.  In 
May 1997, the Board remanded the case for the purpose of 
scheduling a "Travel Board" hearing.  The hearing was 
scheduled for May 1999, but the veteran failed to appear.  


FINDING OF FACT

There is no competent (medical) evidence of record, which 
establishes a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110,1131 (West 1991).  Service connection for PTSD is 
addressed in 38 C.F.R. § 3.304(f) (1999):

Post-traumatic stress disorder.  Service 
connection for post-traumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

At the outset, the Board finds that there is no evidence of 
record that demonstrates that the veteran meets the first 
requirement to establish service connection for PTSD under 
the applicable regulation, that is, medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
PTSD.  There must be more than a mere allegation; a claimant 
must submit evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If he has not, his appeal must fail 
and there is no duty to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records.  A review of the 
evidence, presented below, demonstrates that the veteran has 
not been diagnosed with PTSD.

The service medical records, including the enlistment and 
discharge examination and medical history reports, are 
negative for reported psychiatric disorders.  

Of record is a favorable decision from the Social Security 
Administration (SSA) regarding disability benefits that was 
issued in March 1994.  There are references in that decision 
to the veteran's treatment for alcoholism, anxiety and 
depression, which appeared in medical records SSA reviewed, 
including VA treatment records.  The psychiatric review form 
reflects the opinion that the veteran was suffering from 
affective disorders, anxiety related disorders, and substance 
addiction disorders.  PTSD was not listed.

In a September 1994 letter, a licensed social worker reported 
that he saw the veteran on twelve occasions between March and 
May 1978, on four occasions between July and October 1981, 
and three times between October and November 1987.  It was 
noted that the major focus was on the veteran's drinking and 
behavior associated with his drinking.  He also saw the 
veteran and his wife for marriage counseling.  The diagnoses 
reported were anxiety disorder and alcohol abuse.  

None of this evidence contains a diagnosis of PTSD.


The veteran has offered his own lay evidence in the form of 
his assertions that he currently has PTSD due to sexual 
molestation that occurred in 1960.  Normally, where the issue 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, in this instance, lay evidence cannot replace the 
medical diagnosis which is an essential element for 
establishing a claim of service connection for PTSD.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  As 
discussed, the medical evidence lacks any medical 
professional's opinion that the veteran has PTSD.  Therefore, 
the veteran's assertions, standing alone, do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 






There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence demonstrating a diagnosis of 
PTSD linked to a stressor. 


ORDER

The claim of entitlement to service connection for PTSD is 
not well grounded, and the appeal is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

